Case 1:20-cv-24072-DPG Document 1 Entered on FLSD Docket 10/06/2020 Page 1 of 13



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION
                             Case No. _____________________________

  SUSANA CARDANO, and other similarly                )
  situated individuals,                              )
                                                     )
                 Plaintiff(s),                       )
                                                     )
  v.                                                 )
                                                     )
  THE EMPANADA LADY CO. d/b/a ArtPie,                )
  MONIQUE FONT DELACROIX and                         )
  BORIS MARINOVIC,                                   )
                                                     )
                 Defendants.                         )
                                                     )

                                       COMPLAINT
                           (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

         Plaintiff SUSANA CARDANO (“Plaintiff”) and other similarly situated individuals, sue

  the Defendants THE EMPANADA LADY CO. d/b/a ArtPie, MONIQUE FONT DELACROIX

  and BORIS MARINOVIC (collectively the “Defendants”) and allege:

                                         JURISDICTION

         1.      This is an action to recover money damages for unpaid overtime wages under the

  laws of the United States. This action also arises out of Plaintiff’s employment relationship with

  Defendants, including her wrongful termination in violation of the Families First Coronavirus

  Response Act (the “FFCRA”) and the Emergency Paid Sick Leave Act (“EPSLA”)1.


  1
   Plaintiff will file a Charge of Disability Discrimination and Retaliation with the Miami-Dade
  Human Rights Commission. As soon as the Commission issues a determination of probable cause,
  Plaintiff will move to amend this Complaint to include claims of discrimination and retaliation
  under the appropriate statutes.



                                      www.saenzanderson.com
                                                                                                  1
Case 1:20-cv-24072-DPG Document 1 Entered on FLSD Docket 10/06/2020 Page 2 of 13



         2.      This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29 U.S.C. §

  201-219 (Section 216 for jurisdictional placement) (“the Act”).

                                               VENUE

         3.      Plaintiff is a resident of Miami-Dade County, Florida, within the jurisdiction of this

  Honorable Court. Plaintiff is a covered employee for purposes of the Act.

         4.      THE EMPANADA LADY CO. d/b/a ArtPie (the “Corporate Defendant”),

  MONIQUE FONT DELACROIX and BORIS MARINOVIC (the “Individual Defendants”), are a

  Florida company and Florida residents, respectively, having their main place of business in Miami-

  Dade County, Florida, where Plaintiff worked for Defendants, and at all times material hereto were

  and are engaged in interstate commerce. The Individual Defendants, upon information and belief,

  reside in Miami-Dade County, Florida.

                                   GENERAL ALLEGATIONS

         5.      Plaintiff is a baker living in Miami-Dade County who, at all times relevant, worked

  for Defendant in Miami-Dade County.

         6.      Plaintiff worked for the Corporate Defendant from 2013 until her wrongful

  termination sometime on or about late July of 2020.

         7.      On or about December 16, 2019, Plaintiff had surgery due to a serious medical

  condition. After a period of recovery of approximately 1.5 months, Plaintiff went back to work for

  the Corporate Defendant.

         8.      Upon her return, Plaintiff began feeling COVID-19 type symptoms and her doctor

  advised her to quarantine herself for two weeks.




                                      www.saenzanderson.com
                                                                                                     2
Case 1:20-cv-24072-DPG Document 1 Entered on FLSD Docket 10/06/2020 Page 3 of 13



          9.      Plaintiff told Defendants about her COVID-19 type symptoms and her doctor’s

  recommendations to quarantine herself for two weeks. Accordingly, Plaintiff requested

  Defendants to give her leave of two weeks.

          10.     Defendants accepted Plaintiff’s request and granted a two-week leave to Plaintiff.

          11.     One week later, on or about July 28, 2020, Defendants terminated Plaintiff’s

  employment.

          12.     Defendants considered Plaintiff a good employee.

          13.     From her date of hire until her unlawful termination, Plaintiff received satisfactory

  feedback from Defendants about her work performance.

          14.     Up until the time of Plaintiff’s termination, Defendants did not explain to Plaintiff

  her potential rights to leave under the FFCRA or the EPSLA.

                           COUNT I: WAGE AND HOUR VIOLATION BY
                           THE CORPORATE DEFENDANT (OVERTIME)

          15.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-14

  above as if set out in full herein.

          16.     This action is brought by Plaintiff and those similarly situated to recover from the

  Corporate Defendant unpaid overtime compensation, as well as an additional amount as liquidated

  damages, costs, and reasonable attorneys’ fees under the provisions of 29 U.S.C. § 201 et seq., and

  specifically under the provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “No employer

  shall employ any of his employees . . . for a work week longer than 40 hours unless such employee

  receives compensation for his employment in excess of the hours above-specified at a rate not less

  than one and a half times the regular rate at which he is employed.”




                                        www.saenzanderson.com
                                                                                                     3
Case 1:20-cv-24072-DPG Document 1 Entered on FLSD Docket 10/06/2020 Page 4 of 13



         17.     Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

  U.S.C. § 216(b). The Corporate Defendant is and, at all times pertinent to this Complaint, was

  engaged in interstate commerce. At all times pertinent to this Complaint, the Corporate Defendant

  operates as an organization which sells and/or markets its services and/or goods to customers from

  throughout the United States and also provides its services for goods sold and transported from

  across state lines of other states, and the Corporate Defendant obtains and solicits funds from non-

  Florida sources, accepts funds from non-Florida sources, uses telephonic transmissions going over

  state lines to do its business, transmits funds outside the State of Florida, and otherwise regularly

  engages in interstate commerce, particularly with respect to its employees. Upon information and

  belief, the annual gross revenue of the Corporate Defendant was at all times material hereto in

  excess of $500,000 per annum, and/or Plaintiff and those similarly situated, by virtue of working

  in interstate commerce, otherwise satisfy the Act’s requirements.

         18.     By reason of the foregoing, the Corporate Defendant is and was, during all times

  hereafter mentioned, an enterprise engaged in commerce or in the production of goods for

  commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or Plaintiff

  and those similarly situated was and/or is engaged in interstate commerce for the Corporate

  Defendant. The Corporate Defendant’s business activities involve those to which the Act applies.

  The Corporate Defendant is a wholesale bakery and, through its business activity, affects interstate

  commerce. The Plaintiff’s work for the Corporate Defendant likewise affects interstate commerce.

  Plaintiff was employed by the Corporate Defendant as a baker for the Corporate Defendant’s

  business. However, during her employment, Plaintiff was also tasked with other duties and

  responsibilities, such as serving tables in the Corporate Defendant’s cafeteria.




                                       www.saenzanderson.com
                                                                                                     4
Case 1:20-cv-24072-DPG Document 1 Entered on FLSD Docket 10/06/2020 Page 5 of 13



         19.     While employed by the Corporate Defendant, Plaintiff worked approximately an

  average of 50-55 hours per week. Specifically, before March of 2020, Plaintiff worked from 8 a.m.

  until she was finished, which could typically occur at 5 p.m. to 7 p.m. (10 to 12 hours each day,

  Monday through Friday, or 50-60 hours per week). After March of 2020, Plaintiff’s schedule

  changed, but only slightly. She began working from 8 a.m. to 5 p.m. from Monday through Friday,

  and from 9 a.m. to 2 p.m. on Saturdays (approximately 45 hours per week).

         20.     At all times relevant, Corporate Defendant paid Plaintiff 17 to 20 cents per

  empanada she prepared, which amounts to $400 - $1,000 per week. However, Corporate Defendant

  never paid Plaintiff overtime for hours Plaintiff worked over 40 per week.

         21.     Plaintiff worked for the Corporate Defendant from approximately 2003 through on

  or about July 28, 2020. In total, Plaintiff worked approximately 146 compensable weeks under the

  Act, or 146 compensable weeks if we count 3 years back from the filing of the instant action2.

         22.     Plaintiff seeks to recover unpaid overtime wages accumulated from the date of hire

  and/or from 3 (three) years back from the date of the filing of this Complaint.

         23.     Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the

  time of the filing of this Complaint, Plaintiff’s good faith estimate of unpaid overtime wages is as

  follows:




  2
   Between late 2019 and early 2020, Plaintiff took approximately one and one-half month off due
  to a medical condition which required surgery. Plaintiff is not requesting unpaid overtime for this
  period.



                                      www.saenzanderson.com
                                                                                                    5
Case 1:20-cv-24072-DPG Document 1 Entered on FLSD Docket 10/06/2020 Page 6 of 13



         a. Actual Damages: $13,271.03

               i.      Calculation: $700 (average weekly pay) / 55 (average weekly hours) = $12.73

                       (hourly pay) x .5 (overtime rate) x 15 (approximate number of overtime hours)

                       x 139 compensable weeks 3 = $13,271.03

         b. Liquidated Damages: $13,271.03

         c. Total Damages: $26,542.06 plus reasonable attorneys’ fees and costs of suit.

         24.        At all times material hereto, the Corporate Defendant failed to comply with Title

  29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those similarly

  situated performed services and worked in excess of the maximum hours provided by the Act but

  no provision was made by the Corporate Defendant to properly pay them at the rate of time and

  one half for all hours worked in excess of forty hours (40) per workweek as provided in the Act.

  The additional persons who may become Plaintiffs in this action are weekly-paid employees and/or

  former employees of the Corporate Defendant who are and who were subject to the unlawful

  payroll practices and procedures of the Corporate Defendant and were not paid time and one half

  of their regular rate of pay for all overtime hours worked in excess of forty.

         25.        The Corporate Defendant knew and/or showed reckless disregard of the provisions

  of the Act concerning the payment of overtime wages and remains owing Plaintiff and those

  similarly situated these overtime wages since the commencement of Plaintiff’s and those similarly

  situated employees’ employment with the Corporate Defendant as set forth above, and Plaintiff

  and those similarly situated are entitled to recover double damages. The Corporate Defendant


  3
   146 compensable weeks – 6 weeks unpaid leave – 1 week quarantine leave = 139 compensable
  weeks See supra, Footnote 2.



                                        www.saenzanderson.com
                                                                                                    6
Case 1:20-cv-24072-DPG Document 1 Entered on FLSD Docket 10/06/2020 Page 7 of 13



  never posted any notice, as required by Federal Law, to inform employees of their federal rights

  to overtime and minimum wage payments.

         26.      The Corporate Defendant willfully and intentionally refused to pay Plaintiff

  overtime wages as required by the laws of the United States as set forth above and remains owing

  Plaintiff these overtime wages since the commencement of Plaintiff’s employment with the

  Corporate Defendant as set forth above.

         27.      Plaintiff has retained the law offices of the undersigned attorney to represent her in

  this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

         A. Enter judgment for Plaintiff and others similarly situated and against the Corporate

               Defendant on the basis of the Corporate Defendant’s willful violations of the Fair Labor

               Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

               overtime compensation for hours worked in excess of forty weekly; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just.

                           COUNT II: WAGE AND HOUR VIOLATION BY
                           THE INDIVIDUAL DEFENDANTS (OVERTIME)

         28.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-14

  and 23 above as if set out in full herein.




                                        www.saenzanderson.com
                                                                                                      7
Case 1:20-cv-24072-DPG Document 1 Entered on FLSD Docket 10/06/2020 Page 8 of 13



         29.      At the times mentioned, the Individual Defendants were, and are now, the officers

  and perhaps owners of the Corporate Defendant. The Individual Defendants were employers of

  Plaintiff and others similarly situated within the meaning of Section 3(d) of the Act [29 U.S.C. §

  203(d)], in that these defendants acted directly or indirectly in the interests of the Corporate

  Defendant in relation to the employees of the Corporate Defendant, including Plaintiff and others

  similarly situated. The Individual Defendants had operational control of the Corporate Defendant,

  were involved in the day-to-day functions of the Corporate Defendant, provided Plaintiff with her

  work schedule, and are jointly liable for Plaintiff’s damages.

         30.      The Individual Defendants are and were at all times relevant persons in control of

  the Corporate Defendant’s financial affairs and can cause the Corporate Defendant to compensate

  (or not to compensate) its employees in accordance with the Act.

         31.      The Individual Defendants willfully and intentionally caused Plaintiff not to receive

  overtime compensation as required by the laws of the United States as set forth above and remain

  owing Plaintiff these overtime wages since the commencement of Plaintiff’s employment with the

  Corporate Defendant as set forth above.

         32.      Plaintiff has retained the law offices of the undersigned attorney to represent her in

  this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

         A. Enter judgment for Plaintiff and others similarly situated and against the Individual

               Defendants on the basis of the Defendants’ willful violations of the Fair Labor

               Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and




                                       www.saenzanderson.com
                                                                                                      8
Case 1:20-cv-24072-DPG Document 1 Entered on FLSD Docket 10/06/2020 Page 9 of 13



          B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

                overtime compensation for hours worked in excess of forty weekly; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

          E. Grant such other and further relief as this Court deems equitable and just.

                      COUNT III: INTERFERENCE WITH FFCRA AND EPSLA
                        RIGHTS (FAILURE TO PROVIDE INFORMATION)

          33.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-14

  above as if set out in full herein.

          34.      On July of 2020, Plaintiff was eligible for leave and paid leave under the FFCRA,

  and the EPSLA.

          35.      Under the FFCRA and the EPSLA Plaintiff was entitled to paid sick leave because

  she was unable to work and was experiencing symptoms of COVID–19 and seeking medical

  diagnosis from a health care provider who ordered her quarantine.

          36.      At all times material, Plaintiff gave proper notice to Defendants.

          37.      Plaintiff provided enough information for Defendants to know that her potential

  leave may be covered by the FFCRA and the EPSLA.

          38.      Despite its knowledge of Plaintiff’s potential leave under the FFCRA and the

  EPSLA, Defendants failed to notify Plaintiff of her eligibility status and rights under the FFCRA

  and the EPSLA.

          39.      Similarly, Defendants failed to notify Plaintiff whether her leave was or could be

  designated leave under the FFCRA and the EPSLA.




                                        www.saenzanderson.com
                                                                                                   9
Case 1:20-cv-24072-DPG Document 1 Entered on FLSD Docket 10/06/2020 Page 10 of 13



         40.      When Defendants failed to notify Plaintiff of her eligibility status and rights under

  the FFCRA and the EPSLA, and failed to notify Plaintiff whether her leave was or could be

  designated as leave under the FFCRA and the EPSLA, the Defendants interfered with Plaintiff’s

  rights under the FFCRA and the EPSLA.

         41.      As a result, Plaintiff has been damaged.

         WHEREFORE, Plaintiff demands judgment against Defendants, as follows:

               a. Enter judgment in Plaintiff’s favor and against Defendants for interfering with

                  Plaintiff’s rights under the FFCRA and the EPSLA;

               b. Reinstatement of compensatory mental damages;

               c. Award Plaintiff actual damages suffered, including back pay, front pay, loss of

                  benefits, future pecuniary loss, and lost future earnings capacity;

               d. Award Plaintiff liquidated damages;

               e. Award Plaintiff prejudgment interest on his damages award;

               f. Award Plaintiff reasonable costs and attorney's fees;

               g. Award Plaintiff any further relief pursuant to the FFCRA and the EPSLA; and

               h. Grant Plaintiff such other and further relief as this court deems equitable and just.

                                            JURY DEMAND

         Plaintiff demands trial by jury of all issues so triable as of right.

                       COUNT IV: INTERFERENCE WITH RIGHTS
                   UNDER THE FFCRA AND THE EPSLA (TERMINATION)

         42.      Plaintiff repeats and re-alleges paragraphs 1-14 as if fully stated herein.

         43.      In July of 2020 Plaintiff was eligible for leave under the FFCRA and the EPSLA.




                                        www.saenzanderson.com
                                                                                                     10
Case 1:20-cv-24072-DPG Document 1 Entered on FLSD Docket 10/06/2020 Page 11 of 13



         44.        At all times material, Plaintiff gave proper notice to Defendants.

         45.        Plaintiff provided enough information for Defendants to know that her potential

  leave may be covered by the FFCRA and the EPSLA.

         46.        Despite their knowledge that Plaintiff needed time off to quarantine, Defendants

  terminated Plaintiff instead of affording her the opportunity to take two-weeks leave under the

  FFCRA and the EPSLA.

         47.        When Defendants fired Plaintiff, they interfered with Plaintiff’s rights under the

  FFCRA and the EPSLA.

         48.        As a result, Plaintiff has been damaged.

         WHEREFORE, Plaintiff demands judgment against Defendants, as follows:

               a.   Enter judgment in Plaintiff’s favor and against Defendants for interfering with

                    Plaintiff’s rights under the FFCRA and the EPSLA;

               b.   Reinstatement or compensatory mental damages;

               c.   Award Plaintiff actual damages suffered, including back pay, front pay, loss of

                    benefits, future pecuniary loss, and lost future earnings capacity;

               d.   Award Plaintiff liquidated damages;

               e.   Award Plaintiff prejudgment interest on his damages award;

               f.   Award Plaintiff reasonable costs and attorney's fees;

               g.   Award Plaintiff any further relief pursuant to the FFCRA and the EPSLA; and

               h.   Grant Plaintiff such other and further relief as this court deems equitable and just.

                                             JURY DEMAND

         Plaintiff demands trial by jury of all issues so triable as of right.




                                         www.saenzanderson.com
                                                                                                      11
Case 1:20-cv-24072-DPG Document 1 Entered on FLSD Docket 10/06/2020 Page 12 of 13



       COUNT V: VIOLATION OF THE FFCRA AND THE EPSLA – RETALIATION

         49.     Plaintiff repeats and re-alleges paragraphs 1-14 and 33-48 as if fully stated herein.

         50.     Defendants terminated Plaintiff following her request for leave under the FFCRA

  and the EPSLA.

         51.     Defendants terminated Plaintiff because she requested leave under the statutes

  referenced in the preceding paragraph.

         52.     Defendants have intentionally engaged in unlawful employment practice in

  violation of the FFCRA and the EPSLA, by retaliating against Plaintiff for having requested to

  take leave under these statutes.

         53.     Plaintiff’s request for leave pursuant to the FFCRA and the EPSLA, was a direct

  and proximate cause of her termination.

         54.     As a direct and proximate result of the intentional violations by Defendants of

  Plaintiff’s rights under the FFCRA and the EPSLA, Plaintiff has been damaged.

         WHEREFORE, Plaintiff demands judgment against Defendants as follows:

                 a. Enter judgment in Plaintiff’s favor and against Defendants for their violations

                     of the FFCRA and the EPSLA;

                 b. Award Plaintiff actual damages suffered, including back pay, front pay, loss of

                     benefits, future pecuniary loss, lost future earnings capacity;

                 c. Award Plaintiff liquidated damages;

                 d. Reinstatement;

                 e. Award Plaintiff prejudgment interest on her damages award;

                 f. Award Plaintiff reasonable costs and attorney's fees; and




                                      www.saenzanderson.com
                                                                                                   12
Case 1:20-cv-24072-DPG Document 1 Entered on FLSD Docket 10/06/2020 Page 13 of 13



                 g. Grant Plaintiff such other and further relief as this court deems equitable and

                     just.

                                           JURY DEMAND

         Plaintiff demands trial by jury of all issues so triable as of right.


  Dated: October 6, 2020.                                Respectfully submitted,

                                                         By: /s/ Tanesha W. Blye
                                                         Tanesha W. Blye, Esquire
                                                         Fla. Bar No.: 738158
                                                         Email: tblye@saenzanderson.com
                                                         Aron Smukler, Esquire
                                                         Fla. Bar No.: 297779
                                                         Email: asmukler@saenzanderson.com
                                                         R. Martin Saenz, Esquire
                                                         Fla. Bar No.: 0640166
                                                         Email: msaenz@saenzanderson.com

                                                         SAENZ & ANDERSON, PLLC
                                                         20900 NE 30th Avenue, Ste. 800
                                                         Aventura, Florida 33180
                                                         Telephone: (305) 503-5131
                                                         Facsimile: (888) 270-5549
                                                         Counsel for Plaintiff




                                       www.saenzanderson.com
                                                                                                13
